Exhibit 3(i)(2) Certificate of Amendment of the Certificate of Incorporation of COMPUTER HORIZONS CORP. Under Section 805 of the Business Corporation Law It is hereby certified that: 1.The name of the corporation is Computer Horizons Corp. (the “Corporation”). 2.The Certificate of Incorporation of the Corporation was filed by the Department of State on the 24th day of March 1969. 3.Immediately upon the effectiveness of this Amendment to the Corporation's Certificate of Incorporation pursuant to the New York Business Corporation Law (the "Effective Time"), each one (1) issued and outstanding share of the Corporation's Common Stock, par value $0.10 per share (the “Common Stock”), shall be converted into five hundred (500) shares of the Common Stock, as constituted following the
